UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	August 31, 2015 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/15 (Unaudited) CORPORATE BONDS AND NOTES (88.5%) (a) Principal amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 $115,000 $117,300 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 945,000 963,900 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 1,595,000 1,632,881 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 115,000 118,450 Automotive (1.1%) Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 925,000 906,500 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 1,520,000 1,531,400 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,690,000 2,885,563 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 280,000 263,757 Navistar International Corp. sr. notes 8 1/4s, 2021 1,224,000 1,060,290 Basic materials (9.4%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 1,815,000 1,805,925 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 920,000 1,071,800 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 405,000 372,600 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 1,030,000 955,325 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 970,000 1,010,013 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 755,000 766,325 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 945,000 989,888 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,279,538 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 825,000 783,750 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 430,000 436,450 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 300,000 286,500 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 1,050,000 973,875 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 515,000 440,325 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 765,000 665,550 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,530,000 1,472,625 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,410,000 2,337,700 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,295,000 1,317,663 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 455,000 386,750 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 725,000 505,688 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 981,000 703,868 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,006,000 719,290 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 785,000 837,988 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,240,000 1,419,800 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 1,435,000 1,474,463 Hexion, Inc. company guaranty sr. notes 6 5/8s, 2020 195,000 181,838 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 2,620,000 2,358,000 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,445,000 1,416,100 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,005,000 954,750 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 245,000 245,000 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 700,000 554,750 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,540,000 1,628,550 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,285,000 1,323,550 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 2,174,000 1,854,694 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 2,174,000 22 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 855,000 820,800 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 1,085,000 1,082,301 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 770,000 743,050 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,010,000 2,065,275 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 1,425,000 1,380,469 PQ Corp. 144A sr. notes 8 3/4s, 2018 920,000 959,100 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 385,000 413,875 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,910,000 1,742,875 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 1,225,000 1,214,281 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 420,000 423,150 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 355,000 366,538 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 720,000 736,200 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 710,000 718,428 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 505,000 505,000 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 925,000 1,153,938 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 270,000 278,775 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 475,000 461,344 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 285,000 279,443 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 2,017,000 1,926,235 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,190,000 1,065,050 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 400,000 398,000 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 330,000 344,025 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,060,000 1,054,700 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 2,150,000 1,999,500 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,248,000 1,287,000 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 1,020,000 1,032,750 Broadcasting (3.2%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,535,000 1,584,888 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,255,000 2,329,415 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 935,000 776,050 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 256,000 264,320 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,940,000 2,006,057 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 1,700,000 1,506,625 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 1,975,000 1,858,969 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 565,000 572,063 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 405,000 402,975 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 1,515,000 1,545,300 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 60,000 60,300 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,440,000 1,369,800 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 470,000 482,925 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 1,370,000 1,424,800 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 925,000 952,750 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 1,030,000 1,017,125 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,060,000 1,067,950 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 380,000 368,600 Building materials (0.7%) Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 715,000 748,069 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 1,115,000 1,115,000 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 575,000 577,875 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,350,000 1,446,188 Owens Corning company guaranty sr. unsec. notes 9s, 2019 384,000 455,359 Cable television (3.5%) Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 760,000 722,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 508,775 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 565,635 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 625,000 653,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 235,000 237,056 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 1,410,000 1,410,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 750,000 789,375 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 1,455,000 1,333,144 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 1,295,000 1,201,760 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 415,000 433,675 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 960,000 874,800 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 1,920,000 1,920,000 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 2,260,000 2,260,000 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 275,000 314,763 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $1,370,000 1,388,495 Unitymedia GmbH 144A company guaranty sr. unsec. notes 6 1/8s, 2025 (Germany) 1,420,000 1,441,300 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,393,000 1,396,483 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 540,000 560,250 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 666,000 685,980 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,955,000 3,058,425 Capital goods (7.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 3,338,000 3,454,830 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 995,000 1,109,425 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 575,000 586,500 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 1,190,000 1,160,250 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 799,000 799,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,130,000 1,132,825 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 1,325,000 1,255,438 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 470,000 439,450 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 490,000 409,150 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 1,070,000 810,525 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,755,000 1,903,127 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 780,000 863,850 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,455,000 1,484,100 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 3,115,000 2,554,300 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 785,000 810,513 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,690,000 1,656,200 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 2,158,000 2,895,609 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 1,830,000 1,951,902 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,380,000 1,131,600 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,275,000 1,287,750 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,573,000 1,569,068 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 1,210,000 1,107,150 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 1,027,000 1,027,000 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 1,570,000 1,585,700 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 1,571,000 1,633,840 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 562,000 590,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 385,000 396,069 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 1,375,000 1,416,030 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) (PIK) 400,000 426,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,007,000 1,039,728 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 1,580,000 1,595,800 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 1,305,000 1,389,825 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 550,000 537,625 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,070,000 1,048,761 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 1,845,000 1,748,138 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,130,000 1,094,688 Commercial and consumer services (0.6%) Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 545,000 511,047 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 1,545,000 1,556,588 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 532,000 562,590 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 1,220,000 1,195,600 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,030,000 978,500 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 90,000 96,300 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 110,000 116,463 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 805,000 829,150 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 670,000 696,800 Consumer staples (5.5%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 1,020,000 1,017,450 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 2,149,000 2,234,960 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 665,000 655,856 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 575,000 577,156 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 1,900,000 1,957,000 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,875,000 1,771,875 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 785,000 785,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 3,555,000 3,510,563 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 473,525 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,430,000 1,576,575 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 2,360,000 2,312,800 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 380,000 380,950 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 1,100,000 1,109,625 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,815,000 1,143,450 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,275,000 1,236,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 480,000 501,000 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 505,000 522,675 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,815,000 1,939,781 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 670,000 685,075 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 1,385,000 1,374,613 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 1,765,000 1,747,350 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 1,460,000 1,498,325 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 540,000 581,850 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 450,000 443,250 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 1,025,000 986,563 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 740,000 754,800 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,395,000 1,217,138 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 675,000 697,781 Energy (9.2%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 1,290,000 1,167,721 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 805,000 732,550 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 1,650,000 1,518,000 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 1,120,000 934,662 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 180,000 153,711 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 770,000 515,900 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 2,435,000 1,805,553 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 1,015,000 799,110 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,715,000 780,325 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,476,000 889,290 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 820,000 658,050 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 1,175,000 875,974 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 920,000 667,000 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 30,975 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,085,000 716,100 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,415,000 1,430,919 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 555,000 548,063 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 947,000 930,428 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,035,000 740,025 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 657,938 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 980,000 698,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,017,000 361,035 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 1,745,000 1,387,275 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 255,000 204,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 700,000 637,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 300,000 269,250 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 620,000 468,023 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 2,205,000 2,144,363 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 840,000 781,200 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 3,669,000 1,210,770 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 715,000 627,413 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,195,000 1,263,713 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 430,000 437,525 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 805,000 696,406 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,615,000 678,300 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,435,000 287,000 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 895,000 342,338 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 3,145,000 1,226,550 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,515,000 1,488,488 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,058,624 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 805,000 748,650 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 730,000 591,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 460,000 370,300 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 2,187,000 1,815,210 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 1,255,000 586,713 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,035,000 476,100 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 850,000 170,000 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 1,345,000 269,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 795,000 723,450 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 810,000 724,950 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 165,000 160,256 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,445,000 1,452,225 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 900,000 879,750 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 430,000 442,900 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 690,000 700,350 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) (NON) 2,795,000 6,988 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 1,590,000 1,081,200 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 780,000 717,600 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 850,000 845,750 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 910,000 400,400 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 1,585,000 1,220,450 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 540,000 523,800 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 268,800 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 420,000 249,012 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $455,000 263,900 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 680,000 408,000 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,670,000 1,438,288 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 2,365,000 2,116,675 Williams Cos., Inc. (The) notes 7 3/4s, 2031 968,000 1,020,269 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 368,960 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 610,000 621,814 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,540,000 1,451,450 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 855,000 722,475 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 895,000 908,425 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 805,000 800,975 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 430,000 436,450 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 835,000 835,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 950,000 926,250 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 140,000 148,050 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 1,315,000 1,361,025 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 640,000 659,200 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 980,000 942,025 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 1,255,000 1,242,450 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 705,000 709,406 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,420,000 2,456,300 Financials (9.5%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,990,000 1,965,125 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 2,905,000 3,439,433 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 930,150 American International Group, Inc. jr. sub. FRB 8.175s, 2058 1,265,000 1,669,800 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 800,000 860,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 635,000 654,050 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 475,000 479,526 CIT Group, Inc. sr. unsec. notes 5s, 2023 975,000 984,750 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 858,731 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,560,000 1,630,200 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 468,000 491,985 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 1,645,000 945,875 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 725,000 747,656 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 765,000 787,950 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 760,000 890,150 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,005,000 366,825 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 1,030,000 1,022,275 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 625,000 640,625 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 465,000 492,900 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 220,000 209,000 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 1,450,000 812,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,010,000 2,509,988 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 580,000 606,100 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 1,062,000 1,062,000 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 710,000 358,053 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 315,000 308,700 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 1,995,000 1,990,013 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 1,280,000 1,324,608 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,545,000 1,560,836 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 875,000 1,019,375 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 925,000 2,458,423 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $450,000 469,688 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 645,000 683,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 945,000 893,025 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,620,000 1,427,625 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 1,465,000 1,545,575 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 880,000 800,800 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 680,000 710,600 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,115,000 1,154,025 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 393,000 392,018 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 1,060,000 975,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,564,000 1,474,070 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 314,250 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 575,000 588,513 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 3,240,000 4,066,200 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 1,030,000 1,032,575 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 665,000 663,338 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 1,140,000 1,242,600 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 450,000 456,750 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,223,000 1,224,529 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,170,000 949,163 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,265,000 1,227,050 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 1,235,000 1,123,850 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 875,000 850,938 Gaming and lottery (2.8%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 915,000 940,163 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,000,000 1,063,750 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 1,360,000 1,349,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,015,000 1,573,740 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,120,000 1,153,600 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 2,255,000 2,288,825 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 753,000 785,003 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,890,000 3,063,400 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 510,000 474,300 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 3,305,000 3,032,338 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 470,000 350,150 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 1,015,000 1,037,838 Health care (8.3%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 1,675,000 1,729,438 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 860,000 864,300 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,335,000 1,366,706 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 1,610,000 1,622,075 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 1,125,000 1,139,760 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 580,000 595,950 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 380,000 389,025 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 365,000 387,926 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 1,710,000 1,757,025 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 1,078,000 1,122,468 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 2,195,000 1,961,781 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 1,812,000 1,889,010 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 1,949,000 1,992,853 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 950,000 954,750 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 925,000 950,438 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 1,060,000 1,102,400 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 1,625,000 1,680,859 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 400,000 406,000 HCA, Inc. sr. notes 6 1/2s, 2020 2,110,000 2,342,100 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 469,450 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 805,000 820,094 Horizon Pharma Financing, Inc. 144A sr. unsec. notes 6 5/8s, 2023 460,000 474,950 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 1,025,000 1,050,625 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 2,000,000 2,095,000 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 1,165,000 1,156,263 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 1,095,000 1,127,950 Service Corporation International sr. unsec. notes 7s, 2017 205,000 220,375 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 1,255,000 1,297,796 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 1,835,000 1,908,400 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,940,000 2,034,575 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 905,000 923,082 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 505,000 506,263 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 575,000 577,875 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 635,000 685,800 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 2,115,000 2,263,050 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 340,000 346,588 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.786s, 2020 1,325,000 1,332,288 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 250,000 258,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 280,000 291,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 135,000 137,363 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 640,000 644,800 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 1,225,000 1,264,813 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 1,370,000 1,400,825 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 1,305,000 1,324,575 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 2,205,000 2,312,494 Homebuilding (2.6%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,555,000 1,551,113 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,150,000 1,121,480 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,805,000 1,881,713 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,010,000 1,004,950 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,290,000 1,318,380 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,415,000 1,462,756 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 917,000 884,905 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,140,000 1,319,550 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 125,000 122,813 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 815,000 865,938 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 585,000 599,625 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 710,000 696,688 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,110,000 1,115,550 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 1,750,000 1,723,750 Lodging/Tourism (0.7%) MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 550,000 585,750 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 1,330,000 1,336,650 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 320,000 357,504 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,975,000 1,876,250 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,695,000 1,720,425 Miscellaneous (0.2%) Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,130,000 1,119,830 Regional Bells (—%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 180,000 164,322 Retail (2.8%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,491,000 1,468,635 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 985,000 640,250 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 510,000 534,225 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 360,000 377,100 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 495,000 509,850 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 930,000 943,950 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 240,000 219,600 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,295,000 1,087,800 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,835,000 1,708,844 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 620,000 662,625 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,223,850 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 2,185,000 2,337,950 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 910,000 960,050 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 1,770,000 1,823,100 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,310,000 1,313,275 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,020,000 1,049,325 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 270,000 274,725 Technology (4.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,170,000 1,225,575 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,965,000 2,097,638 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,690,000 1,123,850 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,135,000 2,813,663 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 960,000 933,600 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 2,000 2,210 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,581,000 1,780,997 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 636,000 669,390 First Data Corp. 144A sr. notes 5 3/8s, 2023 1,135,000 1,149,188 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 475,000 478,563 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 1,330,000 1,389,850 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 397,000 397,993 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 2,415,000 2,264,063 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 1,620,000 1,656,450 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 1,525,000 1,502,125 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 1,615,000 1,505,988 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,430,000 1,437,150 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 2,115,000 2,115,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 412,000 357,410 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 1,525,000 1,631,750 Telecommunications (5.7%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 605,000 601,975 Altice Financing SA 144A company guaranty sr.notes 7 7/8s, 2019 (Luxembourg) 690,000 722,775 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 655,000 645,175 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 4,025,000 3,924,329 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 1,965,000 2,055,881 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 500,000 513,125 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 925,000 855,625 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 2,185,000 2,004,738 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 695,000 673,281 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 1,345,000 988,575 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 2,025,000 1,517,231 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 565,000 563,588 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 455,000 478,888 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 1,155,000 1,209,863 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,331,000 1,335,712 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 390,000 423,150 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,414,245 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 945,000 986,344 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,575,000 3,074,500 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 370,000 365,375 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,535,000 1,709,606 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 3,150,000 3,027,938 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 2,955,000 2,873,738 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 2,355,000 2,225,475 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 960,000 981,600 Telephone (1.7%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 455,000 442,488 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 375,000 374,066 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 280,000 294,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 695,000 726,275 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,055,000 2,137,200 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 1,300,000 1,328,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,167,000 1,206,386 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,195,000 2,260,850 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 435,000 443,478 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,055,000 859,836 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 745,000 546,763 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 1,405,000 1,440,125 Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 1,990,000 1,870,600 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,295,000 2,336,081 Utilities and power (5.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 520,000 600,938 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 3,245,000 3,050,300 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 2,177,000 2,345,718 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 660,000 620,400 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 2,850,000 2,760,938 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 605,000 647,350 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 370,000 388,963 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,185,000 1,185,415 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 401,000 411,025 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 160,000 165,600 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 1,335,000 1,384,228 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 1,100,000 1,144,880 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 765,000 921,120 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 404,647 432,467 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 992,000 1,062,700 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 105,000 89,250 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 430,000 395,600 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,515,000 2,420,688 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 740,000 621,600 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 1,715,000 1,492,050 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 740,000 699,300 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 365,275 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,010,000 3,107,825 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 760,000 731,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,240,000 1,276,034 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,079,064 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 835,000 817,979 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 1,515,000 1,477,125 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 745,000 342,700 Total corporate bonds and notes (cost $572,726,968) SENIOR LOANS (5.1%) (a) (c) Principal amount Value Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 $1,425,000 $1,398,281 Consumer cyclicals (3.4%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 1,910,000 1,903,733 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 3,398,849 3,217,578 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 691,525 637,932 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 2,529,450 2,200,622 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,872,735 1,855,567 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,395,457 883,324 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.94s, 2019 1,534,000 1,347,363 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 670,000 528,463 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 1,798,609 1,792,506 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 795,000 794,245 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 1,140,000 1,127,175 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 752,432 743,732 ROC Finance, LLC bank term loan FRN 5s, 2019 1,439,714 1,364,129 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 460,000 450,800 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 927,652 907,552 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 888,279 857,189 Consumer staples (0.5%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 1,407,188 1,369,662 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 990,000 887,700 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 815,000 814,746 Energy (0.1%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,380,000 512,900 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 596,275 269,814 Financials (0.1%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 264,226 269,510 Health care (0.2%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 525,000 523,688 Concordia Healthcare Corp. bank term loan FRN Ser. B, 4 3/4s, 2022 (Canada) 475,000 474,604 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 317,519 313,833 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 1,448,219 1,236,870 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 965,000 948,113 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.674s, 2017 3,273,299 1,477,076 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.674s, 2017 33,594 15,159 Total senior loans (cost $35,471,987) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $1,028,000 $1,172,563 Jazz Technologies, Inc. cv. company guaranty sr. unsec. bonds 8s, 2018 449,000 620,462 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 399,000 301,744 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 727,000 678,382 Total convertible bonds and notes (cost $2,562,159) SHORT-TERM INVESTMENTS (3.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.13% (AFF) Shares 23,338,099 $23,338,099 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 171,000 170,862 Total short-term investments (cost $23,508,975) TOTAL INVESTMENTS Total investments (cost $634,270,089) (b) FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $11,635,435) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/21/15 $176,095 $184,337 $8,242 Euro Sell 9/16/15 3,258,257 3,187,900 (70,357) Barclays Bank PLC Canadian Dollar Sell 10/21/15 591,898 619,637 27,739 Credit Suisse International British Pound Buy 9/16/15 541,633 538,094 3,539 Euro Buy 9/16/15 329,866 322,739 7,127 Goldman Sachs International Euro Buy 9/16/15 594,859 598,516 (3,657) JPMorgan Chase Bank N.A. Canadian Dollar Buy 10/21/15 277,329 290,315 (12,986) Euro Buy 9/16/15 403,382 394,808 8,574 State Street Bank and Trust Co. Canadian Dollar Sell 10/21/15 1,328,047 1,390,179 62,132 Euro Buy 9/16/15 910,359 890,130 20,229 UBS AG British Pound Sell 9/16/15 2,523,889 2,506,844 (17,045) Euro Buy 9/16/15 709,903 711,936 (2,033) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period EMTN Euro Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $614,889,007. (b) The aggregate identified cost on a tax basis is $635,767,014, resulting in gross unrealized appreciation and depreciation of $10,845,632 and $45,222,170, respectively, or net unrealized depreciation of $34,376,538. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $40,611,944 $174,083,656 $191,357,501 $13,087 $23,338,099 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $91,217 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $89,262 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $170,862 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes — 2,773,151 — Corporate bonds and notes — 543,984,476 22 Senior loans — 31,123,866 — Short-term investments 23,338,099 170,862 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $31,504 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts$137,582$106,078 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$11,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# 8,242 27,739 10,666 — 8,574 82,361 — 137,582 Total Assets $8,242 $27,739 $10,666 $— $8,574 $82,361 $— $137,582 Liabilities: Forward currency contracts# 70,357 — — 3,657 12,986 — 19,078 106,078 Total Liabilities $70,357 $— $— $3,657 $12,986 $— $19,078 $106,078 Total Financial and Derivative Net Assets $(62,115) $27,739 $10,666 $(3,657) $(4,412) $82,361 $(19,078) $31,504 Total collateral received (pledged)##† $(62,115) $— $— $— $— $— $— Net amount $— $27,739 $10,666 $(3,657) $(4,412) $82,361 $(19,078) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2015
